Exhibit 10.3

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

JUNE 9, 2010

by and among

MISYS PLC,

KAPITI LIMITED,

ACT SIGMEX LIMITED,

and

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.



--------------------------------------------------------------------------------

CONTENTS

 

Section

            Page

1.

  Definitions       4   1.1    Certain Defined Terms    4   1.2    Construction
   6

2.

  Registration Rights    7   2.1    Demand Registrations    7   2.2    Piggyback
Registrations    8   2.3    Holdback    9   2.4    Registration Procedures    10
  2.5    Indemnification    14   2.6    Rule 144    17   2.7    Underwritten
Registrations    17   2.8    Registration Expenses    18   2.9    Other
Agreements    18

3.

  Miscellaneous    19   3.1    Notices    19   3.2    Amendment and Waiver    20
  3.3    Successors and Assigns    20   3.4    Remedies    20   3.5    Governing
Law    21   3.6    Consent to Jurisdiction    21   3.7    WAIVER OF JURY TRIAL
   22   3.8    Counterparts    22   3.9    Severability    22   3.10    Entire
Agreement    22   3.11    Termination    22



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of —, 2010 is made and entered into

BY AND BETWEEN:

 

(1) MISYS PLC, a public limited company formed under the Laws of England and
Wales (Manchester),

 

(2) KAPITI LIMITED, a limited company formed under the Laws of England and Wales
(Kapiti),

 

(3) ACT SIGMEX LIMITED, a limited company formed under the Laws of England and
Wales (ACTS, and together with Manchester and Kapiti, the Manchester Parties),
and

 

(4) ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a Delaware corporation
(Arsenal), together, the Parties.

WHEREAS:

 

(A) Arsenal and Manchester have entered into the Relationship Agreement (as
defined below), pursuant to which, among other things, Arsenal has agreed to
negotiate in good faith with Manchester to provide Manchester with registration
rights.

 

(B) Manchester currently owns, indirectly through its subsidiaries Misys Patriot
US Holdings LLC and Misys Patriot Limited, approximately fifty-five percent
(55%) of the issued and outstanding Arsenal Shares.

 

(C) Arsenal and Manchester are concurrently with this Agreement entering into a
Framework Agreement (the Framework Agreement).

 

(D) Manchester is in the process of implementing the US Reorganization (as
defined in the Framework Agreement).

 

(E) After completion of the US Reorganization, Kapiti and ACTS will own one
hundred percent (100%) of the issued and outstanding shares of common stock of
[US Newco] (the Newco Shares) and [US Newco] will own 61,308,295 Arsenal Shares.

 

(F) After completion of the US Reorganization, Kapiti and ACTS desire to
transfer the Newco Shares to Arsenal in exchange for 61,308,295 newly issued
Arsenal Shares (such newly issued Arsenal Shares, the Exchange Shares, and the
transfer of the Newco Shares to Arsenal in exchange for the Exchange Shares, the
Arsenal Exchange).

 

(G)

Simultaneously with the consummation of the Arsenal Exchange, Manchester and
Arsenal desire to effect the following transactions: (i) a repurchase by Arsenal
of the Arsenal Shares owned by MPL and a portion of the Exchange Shares from
Kapiti and ACTS; (ii) a secondary public offering by Kapiti and ACTS of
additional Exchange Shares (such secondary public offering, the Secondary
Offering and the transactions described in clauses (i) and (ii) together being
the Coniston Transaction); and (iii) upon the closing of the Emerald Transaction
(as defined in the Framework Agreement), if Manchester so

 

3



--------------------------------------------------------------------------------

elects, a repurchase by Arsenal from Kapiti and ACTS of the Contingent
Repurchase Shares (as defined in the Framework Agreement).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations set forth herein, in the Relationship Agreement and in the Framework
Agreement, the Parties hereby agree as follows:

 

1. DEFINITIONS

 

1.1 Certain Defined Terms

As used herein, the following terms shall have the following meanings:

Action means any legal, administrative, regulatory or other suit, action, claim,
audit, assessment, arbitration or other proceeding, investigation or inquiry.

Affiliate shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, such Person. For purposes of
this Agreement, Manchester and its Subsidiaries, on the one hand, and Arsenal
and its Subsidiaries, on the other hand, shall not be deemed Affiliates of each
other.

Agreement means this Registration Rights Agreement as it may be amended,
supplemented, restated or modified from time to time.

Arsenal Shares shall mean the shares of common stock, par value $0.01 per share,
of Arsenal.

Beneficial Ownership by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (a) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(b) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. The term Beneficially Own shall have a correlative
meaning.

Business Day means any day, other than a Saturday, Sunday or a day on which
banks or stock exchanges are generally not open for business in New York, New
York or the City of London, England.

Capital Stock means, with respect to any Person at any time, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited) or equivalent ownership interests in or issued by such Person.

Control (including, with its correlative meanings, Controlled by and under
common Control with) means, with respect to any Person, any of the following:
(a) ownership, directly or indirectly, by such Person of equity securities
entitling it to exercise in the aggregate more than fifty percent (50%) of the
voting power of the entity in question or (b) the possession by such Person of
the power, directly or indirectly, to elect a majority of the board of directors
(or equivalent governing body) of the entity in question.

Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

 

4



--------------------------------------------------------------------------------

Form S-3 means such form under the Securities Act as is in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by Arsenal with the SEC.

Governmental Entity shall mean any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign and any applicable industry self-regulatory organization.

Holder means each Manchester Party and any of their Affiliates that have
acquired Registrable Securities from a Manchester Party and have agreed in
writing to be bound by the terms hereof and become Holders for purposes of this
Agreement.

Issuer Free Writing Prospectus means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

Law means any statute, law, code, ordinance, rule or regulation of any
Governmental Entity.

Other Securities means shares of Capital Stock of Arsenal which are
contractually entitled to registration rights or which Arsenal is registering
pursuant to a registration statement covered by Section 2.2.

Person means any individual, corporation, limited liability company, limited or
general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group (within the meaning of Section 13(d)(3) of the Exchange
Act) comprised of two or more of the foregoing.

Prospectus means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
any Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

Registrable Securities means any Arsenal Shares owned by the Holders and any
securities which may be issued or distributed in respect thereof by way of stock
dividend or stock split or other distribution or in connection with a
combination of shares, recapitalization, reorganization, merger, consolidation,
reclassification or otherwise or any other securities into which or for which
shares of any other successor securities are received in respect of any of the
foregoing; provided, however, that the Registrable Securities shall permanently
cease to be Registrable Securities for purposes of this Agreement if, at any
time, Manchester shall own, directly or indirectly, for more than ten
(10) consecutive Business Days, less than five percent (5.0%) of the then
outstanding Arsenal Shares. As to any particular Registrable Securities, such
Registrable Securities shall also permanently cease to be Registrable Securities
on the earliest date on which such securities (a) have been effectively
registered under the Securities Act and disposed of in accordance with a
registration statement, (b) shall have been distributed to the public in
accordance with Rule 144 (or any similar provision then in force) or otherwise
transferred in a manner that results in the security being so transferred being
freely transferable thereafter, (c) shall have been repurchased by Arsenal in
connection with the Coniston Transaction or the Contingent Repurchase (as

 

5



--------------------------------------------------------------------------------

defined in the Framework Agreement), (d) shall have been sold by Kapiti and ACTS
in connection with the Secondary Offering or (e) shall have ceased to be
outstanding.

Registration Statement means any registration statement of Arsenal under the
Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

Relationship Agreement shall mean the Relationship Agreement between Arsenal and
Manchester dated as of March 17, 2008, as amended by the First Amendment to the
Relationship Agreement, dated as of August 14, 2008, and the Second Amendment to
the Relationship Agreement, dated as of January 5, 2009, as such agreement may
be further amended or restated from time to time.

Rule 144 means Rule 144 under the Securities Act.

SEC means the United States Securities and Exchange Commission.

Securities Act means the U.S. Securities Act of 1933, as amended, and the rules
and regulations promulgated by the SEC from time to time thereunder.

Selling Holder means each Holder of Registrable Securities included in a
registration pursuant to Section 2.

Shelf Registration Statement means a Registration Statement of Arsenal filed
with the SEC on either (a) Form S-3 (or any successor form or other appropriate
form under the Securities Act) or (b) if Arsenal is not permitted to file a
Registration Statement on Form S-3, an evergreen Registration Statement on Form
S-1 (or any successor form or other appropriate form under the Securities Act),
in each case for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 under the Securities Act covering Registrable Securities.
To the extent Arsenal is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act), a Shelf Registration Statement shall be deemed to
refer to an automatic shelf registration statement (as defined in Rule 405 under
the Securities Act) (an automatic shelf registration statement) on Form S-3.

Subsidiary shall mean, with respect to any Person, any other Person that, at the
time of determination, directly or indirectly, through one or more
intermediaries, is Controlled by such first Person.

 

1.2 Construction

Unless the context of this Agreement otherwise clearly requires, (i) references
to the plural include the singular, and references to the singular include the
plural, (ii) references to any gender include the other genders, (iii) the words
“include,” “includes” and “including” do not limit the preceding terms or words
and shall be deemed to be followed by the words “without limitation”, (iv) all
references to Sections, paragraphs or clauses shall be deemed references to
Sections, paragraphs or clauses of this Agreement, (v) the terms “hereof”,
“herein”, “hereunder”, “hereto” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement,
(vi) the term “or” is not exclusive, (vii) the terms “day” and “days” mean and
refer to calendar day(s), (viii) the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”, (ix) any Law defined or referred to herein means
such Law as from

 

6



--------------------------------------------------------------------------------

time to time amended, modified or supplemented, including by succession of
comparable successor Laws and references to all attachments thereto and
instruments incorporated therein, (x) references to a Person are also to its
permitted successors and assigns and (xi) the headings and captions in this
Agreement and in the table of contents are included for convenience of reference
only and shall be ignored in the construction or interpretation of this
Agreement.

 

2. REGISTRATION RIGHTS

 

2.1 Demand Registrations

 

(a) Manchester shall have the right by delivering a written notice to Arsenal (a
Demand Notice) to require Arsenal to, pursuant to the terms of this Agreement,
register under and in accordance with the provisions of the Securities Act the
number of Registrable Securities requested by such Demand Notice to be so
registered (a Demand Registration); provided, however, that Arsenal shall not be
obligated to effect a Demand Registration pursuant to this Section 2.1 unless no
less than three million (3,000,000) Arsenal Shares are proposed to be sold
pursuant to such Demand Registration. A Demand Notice shall also specify the
expected method or methods of disposition of the applicable Registrable
Securities and whether the Registration Statement should be a Shelf Registration
Statement. Subject to paragraph (e) of this Section 2.1, following receipt of a
Demand Notice, Arsenal shall use its commercially reasonable efforts to file, as
promptly as reasonably practicable, but not later than 60 days after receipt by
Arsenal of such Demand Notice (except in connection with the Secondary
Offering), a Registration Statement relating to the offer and sale of the
Registrable Securities requested to be included therein by the Holders thereof
in accordance with the methods of distribution elected by Manchester (a Demand
Registration Statement) and, unless such Registration Statement shall be an
automatic shelf registration statement, shall use its commercially reasonable
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof.

 

(b) Except as contemplated by Section 2.2(b) of the Framework Agreement and
except as set forth below, no Person other than the Holders designated by
Manchester in the Demand Notice shall be permitted to offer securities under any
Demand Registration Statement filed pursuant to this Section 2.1, unless
Manchester consents in writing. Arsenal and any other holders of Arsenal Shares
shall have a right to include Arsenal Shares in any Demand Registration
Statement other than the Demand Registration Statement to be filed in connection
with the Secondary Offering (except as otherwise contemplated by Section 2.2(b)
of the Framework Agreement); provided, however, that if such offering involves a
firm commitment underwritten offering and the managing underwriter(s) of such
underwritten offering advise Arsenal, Manchester and such other holders in
writing that it is their good faith opinion that the total amount of Arsenal
Shares requested by Arsenal (for its own account or the account of any other
holder) to be so included, together with the Registrable Securities that the
Holders intend to include in such offering, exceeds the total number or dollar
amount of such securities that can be sold without having an adverse effect on
the price, timing or distribution of such securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Arsenal Shares and Registrable Securities that in the opinion of such
managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of securities shall be allocated for inclusion as
follows:

 

  (i) first, all Registrable Securities being sold by the Holders; and

 

  (ii) second, all Arsenal Shares requested to be included by Arsenal (for its
own account or the account of any other holder).

 

7



--------------------------------------------------------------------------------

(c) Arsenal shall be required to maintain the continuous effectiveness of any
Demand Registration Statement for a period of at least sixty (60) days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold.

 

(d) Arsenal shall be obligated to effect up to three (3) Demand Registrations
pursuant to this Section 2.1; provided, however, that (i) a Demand Notice that
does not result in an effective registration under the Securities Act, or
(ii) an offering of any Registrable Securities pursuant to a Demand Registration
Statement that is interfered with by any stop order, injunction or other order
or requirement of the SEC or any other Governmental Entity, in each case shall
not be counted as a Demand Registration for purposes of this paragraph;
provided, further, that (x) upon the closing of the Coniston Transaction, the
Secondary Offering shall be counted as a Demand Registration for purposes of
this paragraph and (y) a Demand Registration Statement that has been abandoned
or withdrawn in accordance with paragraph (f) of this Section 2.1 shall be
counted as a Demand Registration for purposes of this paragraph unless
Manchester pays all Registration Expenses in connection with such abandoned or
withdrawn registration.

 

(e) Except in connection with the Secondary Offering, Arsenal shall be entitled
to postpone (but not more than twice in any twelve (12)-month period), for a
reasonable period of time not in excess of an aggregate total of one hundred and
twenty (120) days in any such period, the filing or initial effectiveness of, or
suspend the use of (and the Holders participating in such offering hereby agree
not to offer or sell any Registrable Securities pursuant to such registration
statement during such postponement or suspension and to hold the existence and
contents of such suspension and suspension notice confidential), a Demand
Registration Statement if the Board of Directors of Arsenal determines in good
faith that, such registration, offering or use would reasonably be expected to
materially adversely affect or materially interfere with any bona fide material
financing of Arsenal or any material transaction under consideration by Arsenal
or would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public, the premature disclosure of
which would, in the good faith judgment of Arsenal, materially adversely affect
Arsenal.

 

(f) Manchester shall have the right to notify Arsenal that it has determined
that the Registration Statement relating to a Demand Registration be abandoned
or withdrawn, in which event Arsenal shall promptly abandon or withdraw such
Registration Statement.

 

2.2 Piggyback Registrations

 

(a)

If, other than pursuant to a Demand Registration Statement of Manchester filed
pursuant to Section 2.1, Arsenal proposes or is required to file a registration
statement under the Securities Act with respect to an offering of Arsenal
Shares, whether or not for sale for its own account (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
solely in connection with any employee benefit or dividend reinvestment plan)
and the registration form to be used may be used for the registration of
Registrable Securities for sale to the public under the Securities Act, then
Arsenal shall give prompt written notice of such proposed filing at least thirty
(30) days before the anticipated filing date (the Piggyback Notice) to
Manchester. The Piggyback Notice shall offer the Holders the opportunity to
include Registrable Securities in such registration statement (a Piggyback
Registration). Subject to Section 2.2(b) hereof, Arsenal shall use commercially
reasonable efforts to include in each such Piggyback Registration all
Registrable Securities with respect to which Arsenal has received a written
request for inclusion therein from Manchester within fifteen (15) business days
after notice has been given to Manchester. The Holders shall be permitted to
withdraw all or part of the Registrable Securities from a Piggyback Registration
by giving written notice to Arsenal at any time at least two (2) Business Days
prior to the effective date of the Registration Statement relating to such

 

8



--------------------------------------------------------------------------------

Piggyback Registration. If Arsenal shall determine for any reason not to proceed
with the registration that is the subject of the Piggyback Notice, Arsenal shall
give notice to Manchester and thereupon shall be relieved of its obligation to
register any Registrable Securities in connection with the Piggyback
Registration relating to such registration, but shall not be relieved of its
obligation for Registration Expenses with respect to such registration.

 

(b) If any of the securities to be registered pursuant to the registration
giving rise to the Holders’ rights under this Section 2.2 are to be sold in an
underwritten offering, the Holders requesting to be included in such
registration shall sell their Registrable Securities to such underwriters who
shall have been selected by Arsenal on the same terms and conditions as apply to
Arsenal, with such differences, including any with respect to indemnification
and contribution, as may be customary or appropriate in combined primary or
secondary offerings; provided, however, that if such offering involves a firm
commitment underwritten offering and the managing underwriter(s) of such
underwritten offering advise Arsenal and Manchester in writing that it is their
good faith opinion that the total amount of Registrable Securities requested to
be so included, together with all Other Securities that Arsenal and any other
Persons having rights to participate in such registration intend to include in
such offering, exceeds the total number or dollar amount of such securities that
can be sold without having an adverse effect on the price, timing or
distribution of the Registrable Securities to be so included together with all
Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the opinion of such managing underwriter(s) can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows:

 

  (i) first, all Other Securities being sold by Arsenal; and

 

  (ii) second, among any other holders of Arsenal Shares (including the Holders
of Registrable Securities) requesting such registration, pro rata, based on the
number of Arsenal Shares Beneficially Owned by each such holder of Arsenal
Shares.

 

(c) Each Holder agrees that, if they participate in a Piggyback Registration,
they will execute such other customary agreements (including any underwriting
agreements) as Arsenal may reasonably request to further accomplish the purposes
of this Section 2.2.

 

(d) The registration rights granted pursuant to the provisions of this
Section 2.2 shall be in addition to the registration rights granted pursuant to
Section 2.1, and no registration effected under this Section 2.2 shall relieve
Arsenal of its obligations to effect Demand Registrations under Section 2.1.

 

(e) The registration rights granted pursuant to the provisions of this
Section 2.2 shall expire on the third anniversary of the date hereof.

 

2.3 Holdback

 

(a)

Upon the written request of the underwriters managing an underwritten offering
made pursuant to a Demand Registration Statement of Manchester filed pursuant to
Section 2.1 and except as contemplated by Section 2.2(b) of the Framework
Agreement, Arsenal will not effect any public sale or distribution of any
Capital Stock of Arsenal (or securities convertible into or exchangeable or
exercisable for Capital Stock of Arsenal) for its own account (other than (i) a
registration statement (A) on Form S-4, Form S-8 or any successor forms thereto
or (B) filed solely in connection with an exchange offer or any employee benefit
or dividend reinvestment plan or (ii) pursuant to such underwritten offering),
during the period

 

9



--------------------------------------------------------------------------------

  commencing 7 days prior to and continuing for not more than ninety (90) days
(or such shorter period as the managing underwriter(s) may permit) after the
date of the Prospectus (or Prospectus supplement if the offering is made
pursuant to a “shelf” registration) pursuant to which such underwritten offering
shall be made.

 

(b) Upon the written request of the underwriters managing an underwritten
offering with respect to an offering of Arsenal Shares, the Holders will agree
with such underwriters not to effect any public sale or distribution of any
Capital Stock of Arsenal or securities convertible into or exchangeable or
exercisable for Capital Stock of Arsenal (including sales pursuant to Rule 144),
during the period commencing 7 days prior to and continuing for not more than
ninety (90) days (or such shorter period as the managing underwriter(s) may
permit) after the date of the Prospectus (or Prospectus supplement if the
offering is made pursuant to a “shelf” registration) pursuant to which such
underwritten offering shall be made; provided, that the Holders shall not be
required to agree not to effect such sales if (i) one or more Holders have
notified Arsenal of their election to include Registrable Securities in such
offering pursuant to Section 2.2, and (ii) Arsenal or the managing underwriters
of such offering notify such Holders in accordance with Section 2.2(b) that less
than 80% of the Registrable Securities such Holders requested to be included in
such offering pursuant to Section 2.2 can actually be included in such offering
and (iii) within three (3) days following such notification, all such Holders
decide not to participate in such offering.

 

2.4 Registration Procedures

Whenever Arsenal is required to use its commercially reasonable efforts to
effect the registration of any offering of Registrable Securities under the
Securities Act as provided in Section 2, Arsenal shall use its commercially
reasonable efforts to effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto Arsenal shall use its commercially
reasonable efforts to cooperate in the sale of the Registrable Securities and
shall use its commercially reasonable efforts to, as expeditiously as possible:

 

  (a)

Prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the Holders or Arsenal in accordance with the intended method or
methods of distribution thereof, and use its commercially reasonable efforts to
cause such Registration Statement to become effective and to remain effective as
provided herein; provided, however, that before filing a Registration Statement
or Prospectus (including any Issuer Free Writing Prospectus related thereto) or
any amendments or supplements thereto (excluding documents that would be
incorporated or deemed to be incorporated therein by reference (other than
documents prepared in connection with the Registration Statement or the sale of
Registrable Securities)), Arsenal shall furnish or otherwise make available to
Manchester, its counsel and the managing underwriter(s), if any, copies of all
such documents proposed to be filed, which documents will be subject to the
reasonable review and comment of Manchester and its counsel, and such other
documents reasonably requested by Manchester and its counsel, including any and
all transmittal letters or other correspondence to or received from the SEC or,
to the extent relevant to the registration, any other Governmental Entity, and,
if requested by such counsel, provide such counsel reasonable opportunity to
participate in the preparation of such Registration Statement and each
Prospectus included therein (including any Issuer Free Writing Prospectus
related thereto) and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to Arsenal’s books and records, officers, accountants and other advisors.
Arsenal shall not file any such Registration Statement or Prospectus

 

10



--------------------------------------------------------------------------------

  (including any Issuer Free Writing Prospectus related thereto) or any
amendments or supplements thereto with respect to any registration required
pursuant to Section 2.1 to which Manchester, its counsel, or the managing
underwriter(s), if any, shall reasonably object, unless, in the opinion of
Arsenal, such filing is necessary to comply with applicable Law.

 

  (b) Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement and, subject to the deferral and
suspension provisions of Section 2.1(e), use its commercially reasonable efforts
to cause such Registration Statement to be continuously effective during the
period provided herein and comply in all material respects with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement, and cause the related
Prospectus to be supplemented by any prospectus supplement or Issuer Free
Writing Prospectus as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act.

 

  (c) Notify Manchester and the managing underwriter(s), if any, as promptly as
reasonably practicable, and (if requested by any such Person) confirm such
notice in writing, (i) when a Prospectus or any Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment has been filed, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the SEC or any other
Governmental Entity for amendments or supplements to a Registration Statement or
related Prospectus or Issuer Free Writing Prospectus or for additional
information, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, (iv) if Arsenal becomes aware at any time that the
representations and warranties of Arsenal contained in any underwriting
agreement, securities sale agreement, or other similar agreement relating to the
offering cease to be true and correct in any material respect, (v) of the
receipt by Arsenal of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or overt threatening
of any proceeding for such purpose, and (vi) of the happening of any event (but
not the nature or the details concerning such event) that makes any statement
made in such Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference or any Issuer
Free Writing Prospectus related thereto untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus,
documents or Issuer Free Writing Prospectus so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and that in the case
of any Prospectus or Issuer Free Writing Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

  (d) Use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the reasonably
earliest practical date.

 

  (e)

If requested by the managing underwriter(s), if any, or Manchester, promptly
include in a Prospectus supplement, post-effective amendment or Issuer Free
Writing Prospectus such

 

11



--------------------------------------------------------------------------------

  information as the managing underwriter(s), if any, Manchester or such Holders
may reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such Prospectus supplement,
such post-effective amendment or Issuer Free Writing Prospectus as soon as
practicable after Arsenal has received such request.

 

  (f) Furnish or make available to Manchester and each managing underwriter, if
any, without charge, such number of conformed copies of the Registration
Statement and each post-effective amendment thereto, including financial
statements, and such other documents, as Manchester, such Holders or such
managing underwriter(s) may reasonably request in order to facilitate the
disposition of the Registrable Securities.

 

  (g) Deliver to Manchester and each Selling Holder, and the managing
underwriter(s), if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus and any Issuer Free Writing
Prospectus related to any such Prospectuses) and each amendment or supplement
thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and Arsenal, subject to the last
paragraph of this Section 2.4, hereby consents to the use of such Prospectus and
each amendment or supplement thereto by Manchester and each of the Selling
Holders and the managing underwriter(s), if any, in connection with the offering
and sale of the Registrable Securities covered by such Prospectus and any such
amendment or supplement thereto.

 

  (h) Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with
Manchester and the managing underwriter(s), if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States as Manchester or the managing underwriter(s), if any, reasonably requests
in writing (provided, however, that Arsenal shall not be obligated to qualify as
a foreign corporation to do business under the laws of any jurisdiction in which
it is not then qualified to file any general consent to service of process) and
to use its commercially reasonable efforts to keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to take any other
action that may be necessary or advisable to enable such Selling Holders to
consummate the disposition of such Registrable Securities in such jurisdiction.

 

  (i) Cooperate with Manchester and the managing underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from each Selling Holder that the Registrable Securities
represented by the certificates so delivered by such Selling Holder will be
transferred in accordance with the Registration Statement, and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriter(s), if any, or Manchester may request at least two
Business Days prior to any sale of Registrable Securities.

 

  (j)

Upon the occurrence of any event contemplated by Sections 2.4(c)(ii), (c)(iii),
(c)(iv), (c)(v) or (c)(vi) above, prepare a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference or an Issuer Free Writing Prospectus related thereto, or file any
other required document so that, as thereafter delivered to Manchester and the
Selling Holders, such Prospectus will not contain an untrue statement of a
material fact or omit to state a

 

12



--------------------------------------------------------------------------------

  material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

  (k) Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement.

 

  (l) Use its commercially reasonable efforts to cause all Registrable
Securities covered by such Registration Statement to be authorized to be listed
on (i) The Nasdaq National Market, so long as securities of the same class
issued by Arsenal are then listed on The Nasdaq National Market and (ii) each
other national securities exchange, if any, on which securities of the same
class issued by Arsenal are then listed.

 

  (m) Enter into customary agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by Manchester or by the managing
underwriter(s), if any, to expedite or facilitate the disposition of such
Registrable Securities, and in connection therewith, (i) make such
representations and warranties to the managing underwriter(s), if any, with
respect to the business of Arsenal and its Subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers in underwritten offerings, and, if true, confirm
the same if and when customarily requested, (ii) use its commercially reasonable
efforts to furnish to the managing underwriter(s), if any, opinions of counsel
to Arsenal and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriter(s), if
any, addressed to each of the managing underwriter(s), if any, covering the
matters customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably and customarily requested by such
managing underwriter(s), (iii) use its commercially reasonable efforts to obtain
“cold comfort” letters and updates thereof from the independent certified public
accountants of Arsenal (and, if necessary, any other independent certified
public accountants of any Subsidiary of Arsenal or of any business acquired by
Arsenal for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each of the
managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings, (iv) if an underwriting agreement is
entered into, the same shall contain customary indemnification provisions with
respect to the managing underwriter(s) and (v) deliver such documents and
certificates as may be reasonably requested by the managing underwriter(s), if
any, to evidence the continued validity of the representations and warranties
made pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by Arsenal. The above shall be done at each closing under such underwriting
or similar agreement, or as and to the extent required thereunder.

 

  (n) Cause its senior executive officers to use their commercially reasonable
efforts to support the marketing of the Registrable Securities covered by the
Registration Statement (including, without limitation, by participation in “road
shows”, holding meetings with potential investors and taking such other actions
as shall reasonably be requested by the managing underwriter(s), if any).

 

13



--------------------------------------------------------------------------------

  (o) Cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and in the performance of any due diligence
investigation by any underwriter(s) in an underwritten offering.

 

  (p) Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange, to the extent applicable to the offer and sale of
Registrable Securities by the Holders from time to time in accordance with the
methods of distribution set forth in the Registration Statement, and make
available to its security holders, as soon as reasonably practicable (but not
more than 18 months) after the effective date of the registration statement, an
earnings statement which shall satisfy the provisions of Section 11(a) of the
Securities Act.

Manchester and each Selling Holder agree that, upon receipt of written notice
from Arsenal of the happening of any event of the kind described in Sections
2.4(c)(ii), (c)(iii), (c)(iv), (c)(v) or (c)(vi) hereof, Manchester and such
Holder will forthwith discontinue disposition of such Registrable Securities
covered by such Registration Statement or Prospectus until Manchester’s and such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.4(k) hereof, or until it is advised in writing by
Arsenal that the use of the applicable Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus; provided, however,
that Arsenal shall extend the time periods under Section 2.1 and Section 2.2
with respect to the length of time that the effectiveness of a Registration
Statement must be maintained by the amount of time the Holder is required to
discontinue disposition of such securities. Manchester and each Selling Holder
agree to notify Arsenal and the managing underwriter(s), if any, as promptly as
reasonably practicable, if Manchester or any Selling Holder becomes aware at any
time that the representations and warranties of Manchester or such Selling
Holder contained in any underwriting agreement, securities sale agreement, or
other similar agreement relating to an offering made pursuant to this Agreement
cease to be true and correct in any material respect.

 

2.5 Indemnification

 

(a) Indemnification by Arsenal

In connection with any Demand Registration or Piggyback Registration, Arsenal
shall indemnify and hold harmless, to the fullest extent permitted by Law,
(i) Manchester and each Selling Holder whose Registrable Securities are covered
by such Registration Statement or Prospectus, the officers, directors, general
partners, managing members and managers of each of them, each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) each such Holder and the officers, directors, general
partners, managing members and managers of each such controlling person
(collectively, Holder Indemnitees) and (ii) each underwriter, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, Underwriter
Indemnitees, and together with the Holder Indemnitees, the Indemnitees), from
and against any and all losses, claims, damages, liabilities, expenses
(including, without limitation, costs of preparation and reasonable attorneys’
fees and any other reasonable fees or expenses incurred by such party in
connection with any investigation or Action), judgments, fines, penalties,
charges and amounts paid in settlement (collectively, Losses), as incurred,
arising out of or based upon any untrue statement (or alleged untrue statement)
of a material fact contained in any applicable Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto) or any

 

14



--------------------------------------------------------------------------------

other offering circular, amendment of or supplement to any of the foregoing, or
based on any omission (or alleged omission) to state therein (in the case of a
final or preliminary Prospectus, in light of the circumstances under which they
were made) a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, that Arsenal shall not be
liable to any Indemnitee in any such case to the extent that any such Loss
arises out of or is based on (i) any untrue statement or omission by a Holder
Indemnitee or an Underwriter Indemnitee, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto), offering circular, amendment of
or supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to Arsenal by any Holder
Indemnitee or any Underwriter Indemnitee, as the case may be, specifically for
inclusion in such document, (ii) an Indemnitee’s failure to deliver a copy of
the relevant current Prospectus or any amendments or supplements thereto or any
Free Writing Prospectus after such Indemnitee has been furnished with copies
thereof in advance of the time of first sale or (iii) a Holder’s sale of
securities during the occurrence of an event described in Sections 2.4(c)(ii),
(c)(iii), (c)(iv), (c)(v) or (c)(vi) hereof, after reasonable notice thereof.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of Manchester, any Holder Indemnitee or any
other Holder. The foregoing indemnity agreement is in addition to any liability
that Arsenal may otherwise have to each Holder Indemnitee.

 

(b) Indemnification by Manchester and Selling Holders

In connection with any Registration Statement in which a Holder is participating
by registering Registrable Securities, such Holder shall furnish to Arsenal in
writing such information as Arsenal reasonably requests specifically for use in
connection with any Registration Statement or Prospectus and agrees to indemnify
and hold harmless, to the fullest extent permitted by Law, jointly and
severally, Arsenal, the officers, directors, general partners, managing members
and managers of Arsenal, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) Arsenal and
the officers, directors, general partners, managing members and managers of each
such controlling person, and each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (collectively, Arsenal Indemnitees), from
and against all Losses, as incurred, arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any such
Registration Statement (or in any preliminary or final Prospectus contained
therein, any document incorporated by reference therein or Issuer Free Writing
Prospectus related thereto) or any other offering circular or any amendment of
or supplement to any of the foregoing, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a final or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading, in each
case solely to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto), offering circular, or any amendment of or supplement to any of
the foregoing or other document in reliance upon and in conformity with written
information furnished to Arsenal by a Holder expressly for inclusion in such
document, (ii) a Holder’s failure to deliver a copy of the relevant current
Prospectus or any amendments or supplements thereto or any Free Writing
Prospectus after such Holder has been furnished with copies thereof in advance
of the time of first sale or (iii) by a Holder’s sale of securities during the
occurrence of an event described in Sections 2.4(c)(ii), (c)(iii), (c)(iv),
(c)(v) or (c)(vi) hereof, after reasonable notice thereof; and provided,
however, that the liability of Manchester and each Selling Holder hereunder
shall be limited to the net proceeds

 

15



--------------------------------------------------------------------------------

received by such Selling Holder from the sale of Registrable Securities covered
by such Registration Statement.

 

(c) Conduct of Indemnification Proceedings

If any Person shall be entitled to indemnity hereunder (an indemnified party),
such indemnified party shall give prompt notice to the party from which such
indemnity is sought (the indemnifying party) of any claim or of the commencement
of any Action with respect to which such indemnified party seeks indemnification
or contribution pursuant hereto; provided, however, that the delay or failure to
so notify the indemnifying party shall not relieve the indemnifying party from
any obligation or liability except to the extent that the indemnifying party has
been actually prejudiced by such delay or failure. The indemnifying party shall
have the right, exercisable by giving written notice to an indemnified party
promptly after the receipt of written notice from such indemnified party of such
claim or Action, to assume, at the indemnifying party’s expense, the defense of
any such Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably satisfactory to such indemnified party, in which case
the indemnified party shall also have the right to employ counsel and to assume
the defense of such Action; or (iii) in the indemnified party’s reasonable
judgment, after receiving advice of counsel, a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such Action;
provided, further, however, that the indemnifying party shall not, in connection
with any one such Action or separate but substantially similar or related
Actions in the same jurisdiction, arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one firm of
attorneys (together with one local counsel in any jurisdiction in which the
Action is filed) at any time for all of the indemnified parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
indemnifying party, such indemnified party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld or delayed). The indemnifying party shall not consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or
litigation.

 

(d) Contribution

 

  (i)

If the indemnification provided for in this Section 2.5 is unavailable to an
indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such

 

16



--------------------------------------------------------------------------------

  indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

 

  (ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.5(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding anything to the contrary contained in this Section 2.5(d),
Manchester or an indemnifying party that is a Selling Holder shall not be
required to contribute any amount in excess of the amount by which the net
proceeds from the sale of the Registrable Securities sold by such Selling Holder
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

2.6 Rule 144

Arsenal covenants that it will use its commercially reasonable efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder and to take such
further action as Manchester may reasonably request, all to the extent required
from time to time to enable the Holders to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 or Regulation S under the Securities Act, as such Rules
may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC.

 

2.7 Underwritten Registrations

 

(a) If any offering of Registrable Securities pursuant to any Demand
Registration of Manchester (other than the Secondary Offering) is an
underwritten offering, Manchester shall have the right to select the investment
banker or investment bankers and managers to administer the offering, subject to
approval by Arsenal, not to be unreasonably withheld. The selection of
investment bankers and managers to administer the Secondary Offering is governed
by Section 2.2(a) of the Framework Agreement. Arsenal shall have the right to
select the investment banker or investment bankers and managers to administer
any incidental or piggyback registration.

 

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities or Other Securities it
desires to have covered by the registration on the basis provided in any
underwriting arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided that such Person shall not be required to make any representations or
warranties other than those that are customary for similar offerings including
those related to title and ownership of shares and as to the accuracy and
completeness of statements made in a Registration Statement, Prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to Arsenal or the managing underwriter(s) by such
Person and provided further, that such Person’s liability in respect of such
representations and warranties shall not exceed such Person’s net proceeds from
the offering.

 

17



--------------------------------------------------------------------------------

2.8 Registration Expenses

In connection with each registration effected in accordance with this Section 2,
Arsenal shall pay all reasonable (a) registration, and filing fees (including
fees and expenses (i) with respect to filings required to be made with all
applicable securities exchanges and/or the Financial Industry Regulatory
Authority and (ii) of compliance with securities or Blue Sky laws including any
fees and disbursements of counsel for the underwriter(s) in connection with Blue
Sky qualifications of the Registrable Securities pursuant to Section 2.4(h)),
(b) printing, distributing, mailing and delivery expenses for any Registration
Statement, any Prospectus, transmittal letters, securities certificates and
other documents relating to the performance of and compliance with this
Agreement, (c) messenger, telephone and delivery expenses of Arsenal, (d) fees
and disbursements of counsel for Arsenal, (e) expenses incurred in connection
with making road show presentations and holding meetings with potential
investors to facilitate distribution, and (f) fees and disbursements of all
independent certified public accountants (including, without limitation, the
expenses of any “cold comfort” letters required by this Agreement) and any other
persons, including special experts retained by Arsenal (the Registration
Expenses); but excluding fees and disbursements of counsel for Manchester and
the Selling Holders, underwriting discounts or commissions attributable to the
sale of any Registrable Securities, any stock transfer taxes, any fees and
expenses of the underwriter(s), if any, and fees and expenses of counsel to the
underwriter(s), if any. In connection with each registration effected in
accordance with this Section 2, Manchester shall pay all (i) fees and
disbursements of counsel for Manchester and the Selling Holders and
(ii) underwriting discounts or commissions attributable to the sale of any
Registrable Securities and any stock transfer taxes in connection therewith. For
the avoidance of doubt, Arsenal shall bear all of its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on any securities exchange on which similar securities issued by
Arsenal are then listed and rating agency fees and the fees and expenses of any
Person, including special experts, retained by Arsenal.

 

2.9 Other Agreements

 

(a) Arsenal covenants and agrees that, so long as Manchester or any Holder holds
any Registrable Securities in respect of which any registration rights provided
for in this Section 2 remain in effect, Arsenal will not, directly or
indirectly, grant to any Person or agree to or otherwise become obligated in
respect of rights of registration in the nature or substantially in the nature
of those set forth in this Section 2 that would have priority over the
Registrable Securities with respect to the inclusion of such securities in any
registration.

 

(b) Arsenal represents and warrants to the Manchester Parties that it has not,
as of the date of this Agreement, directly or indirectly, granted to any Person
or agreed to or otherwise become obligated in respect of rights of registration
in the nature or substantially in the nature of those set forth in this
Section 2.

 

(c)

Any Holder proposing to sell any Registrable Securities in any registration
shall furnish to Arsenal such information regarding such Holder and the
distribution proposed by such Holder as Arsenal may reasonably request in
writing and as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. Any Holder proposing
to sell any Registrable Securities in any registration shall enter into
customary agreements (including an underwriting agreement in form, scope and
substance as is customary in underwritten offerings) and take all such other
actions reasonably

 

18



--------------------------------------------------------------------------------

  requested by Arsenal or by the managing underwriter(s), if any, to expedite or
facilitate the disposition of such Registrable Securities.

 

3. MISCELLANEOUS

 

3.1 Notices

All notices, requests, claims, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
delivered by hand, sent by fax or sent by international overnight courier
service and shall be deemed given when so delivered by hand or fax (if received
prior to 5 p.m. in the place of receipt and such day is a business day in the
place of receipt; otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt), or one (1) business day after mailing in the case of
international overnight courier service, to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 3.1):

if to Manchester or to any of the Holders, to:

 

  Misys plc   One Kingdom Street   Paddington   London W2 6BL, UK   Telephone:
   +44 (0)20 3320 5000   Fax:    +44 (0)20 3320 1771   Attention:    General
Counsel

with a copy to:

 

  Allen & Overy LLP   1221 Avenue of the Americas   New York, NY 10020  
Telephone:    +1 212 610 6471   Fax:    +1 212 610 6399   Attention:    A. Peter
Harwich

if to Arsenal, to:

 

  Allscripts-Misys Healthcare Solutions, Inc.   222 Merchandise Mart Plaza,
Suite 2024   Chicago, IL 60654   Telephone:    +1 800 654 0889   Fax:    +1 312
506 1208   Attention:    General Counsel

with a copy to:

 

 

Sidley Austin LLP

 

One South Dearborn

 

Chicago, IL 60603

 

19



--------------------------------------------------------------------------------

 

Telephone:

   +1 312 853 7000  

Fax:

   +1 312 853 7036  

Attention:

   Frederick C. Lowinger and Gary D. Gerstman  

and

 

Winston & Strawn LLP

 

35 W. Wacker Drive

 

Chicago, IL 60601

 

Telephone:

   +1 312 558 5600  

Fax:

   +1 312 558 5700  

Attention:

   Robert F. Wall

 

3.2 Amendment and Waiver

 

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party, or in the case of a waiver, by the Party against whom
the waiver is to be effective and, in the case of a waiver or amendment by
Arsenal prior to the Coniston Closing (as such term is defined in the Framework
Agreement), approved by the Audit Committee of the Arsenal Board of Directors.

 

(b) Any waiver of any term or condition of this Agreement shall not be construed
as a waiver of any subsequent breach, or a subsequent waiver of the same term or
condition or a waiver of any other term or condition, of this Agreement. The
failure of any Party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights. No failure or delay by any Party in exercising
any right, power or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Other than as expressly set forth herein, the rights and remedies provided in
this Agreement shall be cumulative and not exclusive of any rights or remedies
provided by Law.

 

3.3 Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns; provided
that no Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other Parties and,
in the case of a waiver or amendment by Arsenal prior to the Coniston Closing
(as such term is defined in the Framework Agreement), approved by the Audit
Committee of the Arsenal Board of Directors. Any attempted assignment in
violation of this Section 3.3 shall be void.

 

3.4 Remedies

 

(a) Each Party acknowledges that monetary damages would not be an adequate
remedy in the event that any of the covenants or agreements in this Agreement is
not performed in accordance with its terms, and it is therefore agreed that, in
addition to and without limiting any other remedy or right it may have, the
non-breaching Party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach or threatened breach and enforcing specifically the terms and
provisions hereof. Each Party agrees not to oppose the granting of such relief
in the event a court determines that such a breach has occurred, and to waive
any requirement for the securing or posting of any bond in connection with such
remedy.

 

20



--------------------------------------------------------------------------------

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such Party.

 

3.5 Governing Law

This Agreement (and any claims or disputes arising out of or related to this
Agreement or to the inducement of any Party to enter into this Agreement,
whether for breach of contract, tortious conduct or otherwise and whether
predicated on common law, statute or otherwise) shall in all respects be
governed by and construed in accordance with the Laws of the State of Delaware,
including all matters of construction, validity and performance, in each case
without reference to any conflict of law rules that might lead to the
application of the Laws of any other jurisdiction. Each Party irrevocably and
unconditionally waives any objection to the application of the Laws of the State
of Delaware to any action, suit or proceeding arising out of this Agreement and
further irrevocably and unconditionally waives and agrees not to plead or claim
that any such action, suit or proceeding should not be governed by the Laws of
the State of Delaware.

 

3.6 Consent to Jurisdiction

 

(a) Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the Delaware Court of Chancery, or if such court is unavailable,
federal or state courts located in Delaware, for the purposes of any suit,
action or other proceeding arising out of this Agreement. Each Party hereby
agrees that it will not bring any action relating to this Agreement or the
transactions contemplated hereby in any court other than the Delaware Court of
Chancery (unless such court shall lack subject matter jurisdiction over such
action, in which case, in any state or federal court located in Delaware). Each
Party hereby waives formal service of process and agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction in this Section 3.6. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement in such courts and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.

 

(b) Notwithstanding any other provision of this Agreement or any agreement
contemplated hereby to the contrary, in the event that, prior to the Coniston
Closing (as such term is defined in the Framework Agreement) or, if the Coniston
Closing does not occur, at any time after the date hereof (i) there is any
action or determination to be made by Arsenal hereunder that would require
approval of the Arsenal Board of Directors or any committee thereof, (ii) there
is any action, suit, proceeding, litigation or arbitration between Arsenal and
any Holder, or (iii) there is any disputed claim or demand (including any claim
or demand relating to enforcing any remedy under this Agreement or any agreement
contemplated hereby) by Arsenal against a Holder, or by a Holder against
Arsenal, all actions or determinations of Arsenal prior to the Coniston Closing
or, if the Coniston Closing does not occur, at any time after the date hereof or
any determinations of Arsenal relating to any such action, suit, proceeding,
litigation, arbitration, claim, demand (including all determinations by Arsenal
whether to institute, compromise or settle any such action, suit, proceeding,
litigation, arbitration, claim or demand and all determinations by Arsenal
relating to the prosecution or defense thereof), shall be made and approved by
the Audit Committee of the Arsenal Board of Directors.

 

21



--------------------------------------------------------------------------------

3.7 WAIVER OF JURY TRIAL

EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY RELATING TO ANY DISPUTE ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. Each Party (a) certifies that no
representative, agent or attorney of the other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other Party
have been induced to enter into this Agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 3.7.

 

3.8 Counterparts

This Agreement may be signed in any number of counterparts (including by
facsimile or other electronic signature), each of which shall be an original,
with the same effect as if the signatures were upon the same instrument. This
Agreement shall become effective when each Party shall have received a
counterpart of this Agreement signed by the other Party.

 

3.9 Severability

If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any Person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement (or the remaining portion
thereof) or the application of such provision to any other Person or
circumstances. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby are completed as originally contemplated to the
greatest extent possible.

 

3.10 Entire Agreement

This Agreement constitutes the entire agreement and understanding between the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the Parties
with respect to the subject matter of this Agreement. Nothing contained herein
shall limit in any way Manchester’s rights under the Relationship Agreement or
the Framework Agreement.

 

3.11 Termination

This Agreement shall terminate at such time as there are no Registrable
Securities, except for the provisions of Sections 2.5 and 2.8 and this
Section 3, which shall survive such termination.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

SIGNATORIES

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
officers to execute this Agreement as of the date first above written.

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

 

By:

 

/s/ Lee A. Shapiro

Name:   Lee A. Shapiro

Title:

  President

MISYS PLC

 

By:

 

/s/ J. Michael Lawrie

Name:   Title:  

KAPITI LIMITED

 

By:

 

/s/ Sarah Brain

Name:   Sarah Brain

Title:

  Director

ACT SIGMEX LIMITED

 

By:

 

/s/ Sarah Brain

Name:   Sarah Brain

Title:

  Director

 

23